DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-12 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/135,882 in view of Paradowski (US 2004/0237581). 

Application No. 16/135,887
Application No. 16/135,882
Claim 1
Claim 1, 3 and 6
Claim 2
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11

Claim 12 and 14
Claim 14
Claim 15
Claim 15
Claim 13
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21


In regard to independent claims 1 and 12 of the instant application, these claims are claimed in the copending Application No. 16/135,882 as outlined above, with specific notation that the copending application (16/135,882) teaches a first, second, and third chill down separator, wherein the first chill down separator in fluid communication with the cold box and does not teach that “each of the second chill down separator and the third chill down separator are in fluid communication with the cold box”. However, providing the second chill down separator and the third chill down separator in fluid communication with the cold box is known to be conventional as taught by Paradowski, wherein Paradowski teaches a natural gas liquid recovery system, wherein the system comprises multiple separators (separators 46, 49, 52, 55) in fluid communication with a cold box (cryogenic exchanger 62) (See Paradowski fig. 1), and it would .
This is a provisional nonstatutory double patenting rejection.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-28 directed to invention non-elected without traverse. Accordingly, claims 22-28 should be cancelled.

Allowable Subject Matter
Claims 1-2, 4-5, 7-12 and 14-21 will become allowable once a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is received.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Noureldin et al. (US 2017/0058711) and Paradowski (US 2004/0237581). Noureldin teaches a natural gas liquid recovery system comprising: a plurality of hot process streams comprising: a feed gas; a dehydrated vapor, a chill down vapor; a plurality of cold process streams comprising: a high pressure residue gas, an overhead low pressure residue gas from a de-methanizer column, a de-methanizer reboiler, and a de-methanizer bottoms (See fig. 4). The system further comprising heat exchangers to transfer heat from one or more of the plurality of hot process streams to one or more of the plurality of .
The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “a plate-fin heat exchanger configured transfer heat…from the dehydrated first chill down vapor to the high pressure residue gas through four of the compartments of the cold box, from the dehydrated first chill down vapor to the overhead low pressure residue gas through four of the compartments of the cold box” as recited in clam 1 and “a plate-fin heat exchanger configured…to transferring heat from the dehydrated first chill down vapor to the high pressure residue gas through four of the compartments of the cold box; transferring heat from the dehydrated first chill down vapor to the overhead low pressure residue gas through four of the compartments of the cold box” as recited in claim 12. Therefore, there is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763